DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s communication filed on 8/23/2021.
This application is continuation of application 14/096108(US 9,590,065) , which has two divisional application 115/450324(US10699966) and 16/914883(US 11075124).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9-11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2012/0223397).
With respect to claim 1,  Yang et al ‘397 teach  a semiconductor device, comprising: a metal gate structure, comprising: a gate dielectric layer”222”; a work-function metal layer”240”of TiAl or TiAl.sub.3  over the gate dielectric layer”222”; a barrier layer “242”over the work-function metal layer; and a work-function adjustment layer”244” over the barrier layer, wherein: the work-function metal layer comprises a metal, and a concentration of the metal within the work-function metal layer has at least two peaks along a gate length direction of the metal gate structure (see fig.8-10 and related description, para 0026-0031).
With respect to claim 2, Yang et al’397teach the semiconductor device, wherein the work-function adjustment layer comprises the metal of Al. (see fig.8-10 and related description, para 0026-0031).
With respect to claim 3. Yang et al’397 teach the semiconductor device, wherein the work-function adjustment layer “”244” fills an area defined by an interior perimeter of the barrier layer”242”. (see fig.8-10 and related description, para 0026-0031).
With respect to claim 4. Yang et al’397 teach the semiconductor device, wherein the work-function metal layer comprises at least one of TiAl or TiAl.sub.3. (see fig.8-10 and related description, para 0026-0031).
With respect to claim 5. Yang et al’397 teach the semiconductor device, wherein the work-function metal layer comprises a crystallized metal. (see fig.8-10 and related description, para 00200031).
With respect to claim 6. Yang et al ‘397 teach the semiconductor device, wherein the metal is Aluminum. . (see fig.8-10 and related description, para 0026-0031).

With respect to claim 7, Yang et al’397 teach the semiconductor device, wherein the concentration of the metal within the work-function metal layer has at least three peaks along a gate length direction of the metal gate structure. (see fig.8-10 and related description, para 0026-0031).

With respect to claim 8. Yang et al’397 teach the semiconductor device, wherein the work-function metal layer is in physical contact with the barrier layer. (see fig.8-10 and related description, para 0026-0031).
With respect to claim 9. Yang et al’397 the semiconductor device, wherein the barrier layer is in physical contact with the work-function adjustment layer. (see fig.8-10 and related description, para 0026-0031).
With respect to claim 11. Yang et al’397 teach the semiconductor device, comprising: a capping layer “224” between the gate dielectric layer and the work-function metal layer. (see fig.8-10 and related description, para 0026-0031).
With respect to claim 12. Yang et al’397teach the semiconductor device, wherein an interdiffusion energy barrier”242” of the work-function metal layer”240” is 3.9-4.3 eV which is no more than 150 eV. (see fig.8-10 and related description, para 0026-0031) and see para 0009,0018,0021,0028,0031,0032)
With respect to claim 13, Yang et al’397 Yang et al’020 teach a semiconductor device, comprising: a metal gate structure, comprising: a gate dielectric layer”222”; a work-function metal layer “240”“over the gate dielectric layer; and a work-function adjustment layer”244” over the work-function metal layer”240”, wherein: the work-function metal layer comprises a metal, and an interdiffusion energy barrier of the work-function metal layer  3.9 to4.3 eV, which is no  more than 150 eV. (see fig.8-10 and related description, para 0026-0031). See para 0009,0018,0021,0028,0031

With respect to claim 14. Yang et al ’397Yang et al’020 teach the semiconductor device, comprising: a barrier layer””242” between the work-function metal layer”240” and the work-function adjustment layer”244’, wherein the work-function adjustment layer fills an area defined by an interior perimeter of the barrier layer.0(see fig.8(see fig.8-10 and related description, para 0026-0031).

With respect to claim 15. Yang et al’ 397 teach the semiconductor device, wherein a concentration of the metal within the work-function metal layer has at least two peaks along a gate length direction of the metal gate structure. (see fig.8-10 and related description, para 0026-0031).

With respect to claim 16. Yang et al’397 teach   the semiconductor device, wherein a concentration of the metal within the work-function metal layer has at least three peaks along a gate length direction of the metal gate structure. (see fig.8-10 and related description, para 0026-0031).

With respect to claim 17. Yang et al’020    the semiconductor device, wherein the work-function adjustment layer is spaced apart from the work-function metal layer. (see fig.8-10 and related description, para 0026-0031).

With respect to claim 18. Yang et al ‘397 teach a semiconductor device, comprising: a metal gate structure, comprising: a work-function metal layer”240”; a barrier layer “242”over the work-function metal layer,”240” wherein an interior perimeter of the barrier layer’242” defines an area; and a work-function adjustment layer over the barrier layer and filling the area defined by the interior perimeter of the barrier layer, wherein: the barrier layer is in physical contact with the work-function metal layer and the work-function adjustment layer”244”. (see fig.8-10 and related description, para 0026-0031).

With respect to claim 19. Yang et al’397 teach the semiconductor device, wherein a concentration of a metal within the work-function metal layer “240” has at least two peaks along a gate length direction of the metal gate structure. (see fig.8-10 and related description, para 0026-0031).

With respect to claim 20 Yang et al’397 yang et al’020 teach, the semiconductor device, wherein the metal is Aluminum. (see fig.8-10 and related description, para 0026-0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al ‘397in combination with Lin et al (US 8,860150).
With respect to claim 10. Yang et al’020   do not teach the semiconductor device, wherein the work-function metal layer has an ordered grain orientation. Lin’150 teach wok-function layer’26a” has an ordered grain orientation (col5, lines 13-35, co.5, lines 30-40). It would have been obvious to one of ordinary skill in the art to modify invention Yang et al with metal functional layer having graded grain orientation as taught by Lin’150 because such grade grain orientation metal functional layer gives the benefit of less voltage consumption.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,590,065. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims  is encompassed by the scope of patented claims which resulted form the parent application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816